Title: From Thomas Jefferson to Thomas Jefferson Randolph, 19 December 1808
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     Dear Jefferson
                     
                     Washington Dec. 19. 08.
                  
                  I inclose you two letters from home, which I presume will inform you all are well there. I have no answer yet respecting your inoculation, but perhaps your father’s letter may contain it. but will not the scar on your arm shew it? will you ask Dr. Wistar to send me some vaccine matter to forward to Edgehill where they wish to vaccinate, being under apprehensions of the small pox. will there be such an intermission of your lectures about Christmas as that you can come & pass a few days here? if there is, we shall be happy to see you here. if your funds with mr Peale will not meet the expences of the journey, let me know it & I will replenish them immediately.   we mean to exhibit ourselves here on New Year’s day in homespun. to compleat my provision, I want something for a pair of small clothes, which cannot be got here. I must get you to examine the manufactures of Philadelphia & send me something. I think it probable they make there some of those thick, ribbed, or corded cottons which are now so much used for pantaloons Etc. that or any other thick cotton will do, or even black cloth if homespun. nobody can better advise you where you may find what is good than mr Ronaldson to whom you carried the fleece of wool for me. I am your’s affectionately
                  
                     Th: Jefferson
                     
                  
                  
                      P.S. do it up very close & hard in paper and send it by post.
                  
               